Exhibit 10.1

 

Ciber, Inc.

6363 South Fiddler’s Green Circle

Suite 1400

Greenwood Village, Colorado  80111

 

 

April 11, 2014

 

 

VIA FAX AND EMAIL

 

Jeffrey E. Eberwein

Lone Star Value Management, LLC

53 Forest Avenue, 1st Floor

Old Greenwich, Connecticut  06780

 

Dear Mr. Eberwein:

 

This letter (the “Letter”) constitutes the agreement between Ciber, Inc. (the
“Company”) and Lone Star Value Management, LLC (together with its affiliates,
“Lone Star Value”).  As we have previously discussed, Lone Star Value and the
Company agree to the following:

 

1.              Promptly following the execution of this Letter, the Company
will take all necessary action to appoint Mr. Richard K. Coleman, Jr. as a
Class III Director of the board of directors of the Company (the “Board”) with a
term expiring at the 2015 annual meeting of the stockholders of the Company. 
Mr. Coleman will be appointed to replace Mr. Archibald J. McGill, who is
resigning from the Board effective immediately.  The Company agrees that if
Mr. Coleman is unable to serve as a director, resigns as a director or is
removed as a director prior to the expiration of his term, then Lone Star Value
shall have the ability to recommend a substitute person(s); provided that any
substitute person recommended by Lone Star Value shall qualify as “independent”
pursuant to New York Stock Exchange listing standards, and have relevant
financial and business experience to fill the resulting vacancy.  In the event
the Nominating/Corporate Governance Committee of the Board (the “Nominating
Committee”) does not accept a substitute person recommended by Lone Star Value,
then Lone Star Value will have the right to recommend additional substitute
person(s) for consideration by the Nominating Committee.  Upon the acceptance of
a replacement director nominee by the Nominating Committee, the Board will take
such actions as to appoint such replacement director to the Board no later than
5 business days after the Nominating Committee recommendation of such
replacement director.

 

2.              The Company agrees that Mr. Coleman shall be considered along
with all other Board members for Board committee appointment in connection with
the Board’s annual review of committee composition.  Notwithstanding the
foregoing, the Company agrees that Mr. Coleman shall be appointed to serve as a
member of the Nominating Committee.

 

3.              The Board has commenced a search to identify an additional
director and will use its reasonable efforts, consistent with the Board’s
fiduciary duties, to appoint an additional director to the Board and
concurrently therewith increase the size of the Board from nine to ten members
by June 30, 2014, and in any case, no later than September 30, 2014.  Any such
additional director shall (i)

 

--------------------------------------------------------------------------------


 

qualify as “independent” pursuant to New York Stock Exchange listing standards
and (ii) have relevant financial and business experience.

 

4.              Lone Star Value hereby (i) withdraws its Notice of Stockholder
Nomination of Individuals for Election as Directors at the 2014 Annual Meeting
of Stockholders of Ciber, Inc., dated February 6, 2014 setting forth its three
nominees to the Board (the “Lone Star Value Nominees”), and (ii) will cause all
Voting Securities (as defined below) that it is entitled to vote at the
Company’s 2014 annual meeting of its stockholders, or any other meeting of
stockholders held in lieu thereof, and any adjournments, postponements,
reschedulings or continuations thereof (the “2014 Annual Meeting”), (whether
held of record or beneficially) to be present for quorum purposes and to be
voted at the 2014 Annual Meeting in favor of the election of each of the Board’s
nominees for election as a director and for each other matter presented at the
2014 Annual Meeting in accordance with the recommendation of the Board.  Lone
Star Value also hereby withdraws its request to the Company for certain books
and records previously made pursuant to Section 220 of the Delaware General
Corporation Law by letter dated March 10, 2014.

 

5.              Lone Star Value agrees that from and after the date of this
Letter until the date that is 30 days prior to the expiration of the Company’s
advance notice period for the nomination of directors at the 2015 annual meeting
of the Company,  Lone Star Value will not, and will cause its principals,
directors, stockholders, members, partners, officers, employees, agents and
affiliates not to, in any way, directly or indirectly:

 

a.                         accumulate greater than 10% of the outstanding Voting
Securities of the Company, in the aggregate, at any given time (except by way of
any offerings made available to holders of any Voting Securities (as defined
below) generally by the Company);

 

b.                         make, participate in or encourage any “solicitation”
(as such term is used in the proxy rules of the Securities and Exchange
Commission (the “SEC”)) of proxies with respect to the election or removal of
directors or any other matter or proposal or seek to advise, encourage or
influence any Person with respect to the voting of any Voting Securities;

 

c.                          initiate, propose or otherwise “solicit” (as such
term is used in the proxy rules of the SEC), directly or indirectly, the
Company’s stockholders for the approval of shareholder proposals, whether made
pursuant to Rule 14a-4 or Rule 14a-8 under the Securities Exchange Act of 1934,
as amended (the “Exchange Act”), or otherwise, or cause or encourage any Person
to initiate any such shareholder proposal;

 

d.                         seek, alone or in concert with others, election or
appointment to, or representation on, or nominate or propose the nomination of
any candidate to the Board, or seek, alone or in concert with others, the
removal of any member of the Board, except as otherwise provided in this Letter;

 

e.                          form or join in a partnership, limited partnership,
syndicate or other group, including, without limitation, a “group” as defined
under Section 13(d) of the Exchange Act, with respect to any Voting Securities,
or deposit any Voting Securities into a voting trust, arrangement or agreement
or subject any Voting Securities to any voting trust, arrangement or agreement,
in each case other than solely with an affiliate of Lone Star Value with respect
to Voting Securities now or hereafter owned by it;

 

--------------------------------------------------------------------------------


 

f.                           act alone or in concert with others to (i) control
or seek to control, or influence or seek to influence, the management, the Board
or the policies of the Company (other than Mr. Coleman, or a replacement Board
member recommended by Lone Star Value pursuant to Section 1 above, acting in his
capacity as a director of the Company) or (ii) make any public statement
critical of the Company, its directors or management;

 

g.                          with respect to the Company or the Voting
Securities, (i) otherwise communicate with the Company’s stockholders or others
pursuant to Rule 14a-1(l)(2)(iv) under the Exchange Act or (ii) conduct any
nonbinding referendum;

 

h.                         enter into any arrangements, understanding or
agreements (whether written or oral), with, or advise, finance, assist or
encourage, any other Person in connection with any of the foregoing, or make any
investment in or enter into any arrangement or understanding or form a “group”
with any other Person that engages, or offers or proposes to engage, in any of
the foregoing;

 

i.                             make or disclose any statement regarding any
intent, purpose, plan or proposal with respect to the Board, the Company, its
management, policies, affairs or assets, or the Voting Securities or this Letter
that is inconsistent with the provisions of this Letter, including, without
limitation, any intent, purpose, plan or proposal that is conditioned on, or
would require the waiver, amendment, nullification or invalidation of, any
provision of this Letter, or take any action that could require the Company to
make any public disclosure relating to any such intent, purpose, plan, proposal
or condition; or

 

j.                            take or seek to take, or cause or seek to cause or
solicit others to take, directly or indirectly, any action inconsistent with any
of the foregoing.

 

6.              Promptly following the execution of this Letter, the Company and
Lone Star Value shall jointly issue a mutually agreeable press release (the
“Mutual Press Release”) announcing certain terms of this Letter, in the form
attached hereto as Exhibit A.  Prior to the issuance of the Mutual Press
Release, neither the Company nor Lone Star Value shall issue any press release
or public announcement regarding this Letter without the prior written consent
of the other party.  Promptly following the publication of the Mutual Press
Release, the Company shall file with the SEC a Current Report on Form 8-K that
includes the Mutual Press Release and this Letter.  Except for such Mutual Press
Release and the aforementioned SEC filing, neither the Company nor Lone Star
Value shall make any public announcement or statement that is inconsistent with
or contrary to the statements made in the Mutual Press Release, except as
required by law or the rules of any stock exchange or with the prior written
consent of the other party.

 

7.              The Company and Lone Star Value each acknowledge and agree that
money damages would not be a sufficient remedy for any breach (or threatened
breach) of this Letter by it and that, in the event of any breach or threatened
breach hereof, the non-breaching party will be entitled to seek injunctive and
other equitable relief, without proof of actual damages, that the breaching
party will not plead in defense thereto that there would be an adequate remedy
at law, and that the breaching party agrees to waive any applicable right or
requirement that a bond be posted by the non-breaching party. Such remedies will
not be the exclusive remedies for a breach of this Letter, but will be in
addition to all other remedies available at law or in equity.

 

8.              As used in this Letter, (a) the term “Person” shall be
interpreted broadly to include, among others, any individual, general or limited
partnership, corporation, limited liability or unlimited liability company,
joint venture, estate, trust, group, association or other entity of any kind or
structure;

 

--------------------------------------------------------------------------------


 

(b) the term “affiliate” shall have the meaning set forth in Rule 12b-2 under
the Exchange Act and shall include Persons who become affiliates of any Person
subsequent to the date of this Letter; and (c) the term “Voting Securities”
shall mean the shares of the Company’s common stock and any other securities of
the Company entitled to vote in the election of directors, or securities
convertible into, or exercisable or exchangeable for, such common stock or other
securities, whether or not subject to the passage of time or other
contingencies.

 

9.              Each Party shall be responsible for its own fees and expenses
incurred in connection with the negotiation, execution and effectuation of this
Letter and the transactions contemplated hereby, including, but not limited to,
any matters related to the 2014 Annual Meeting; provided, however, that the
Company shall reimburse Lone Star Value for its reasonable, out-of-pocket
related fees and expenses, including fees and expenses of counsel for Lone Star
Value, in an amount not to exceed in the aggregate $25,000.

 

10.       This Letter may be executed by the parties hereto in separate
counterparts (including by fax and .pdf), each of which when so executed shall
be an original, but all such counterparts shall together constitute one and the
same instrument.

 

11.       This Letter shall be governed by and construed in accordance with the
laws of the State of Delaware, without regard to its conflict of laws
principles.

 

12.       This Letter constitutes the only agreement between Lone Star Value and
the Company with respect to the subject matter hereof and supersedes all prior
agreements, understandings, negotiations and discussions, whether oral or
written. This Letter shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and permitted assigns. No party
hereto may assign or otherwise transfer either this Letter or any of its rights,
interests, or obligations hereunder without the prior written consent of the
other parties hereto. Any purported transfer without such consent shall be void.
No amendment, modification, supplement or waiver of any provision of this Letter
shall be effective unless it is in writing and signed by the party hereto
affected thereby, and then only in the specific instance and for the specific
purpose stated therein.  Any waiver by any party hereto of a breach of any
provision of this Letter shall not operate as or be construed to be a waiver of
any other breach of such provision or of any breach of any other provision of
this Letter.  The failure of a party hereto to insist upon strict adherence to
any term of this Letter on one or more occasions shall not be considered a
waiver or deprive that party of the right thereafter to insist upon strict
adherence to that term or any other term of this Letter.

 

13.       This Letter is solely for the benefit of the parties hereto and is not
enforceable by any other Persons.

 

[The remainder of this page is intentionally left blank.]

 

--------------------------------------------------------------------------------


 

If you are in agreement with the steps outlined above, please countersign in the
space provided below.

 

 

 

Very truly yours,

 

 

 

 

 

CIBER, INC.

 

 

 

 

 

By:

/s/ David Peterschmidt

 

 

Name:David Peterschmidt

 

 

Title: President and CEO

 

 

 

 

Acknowledged and agreed:

 

 

 

LONE STAR VALUE MANAGEMENT, LLC

 

 

 

 

 

By:

/s/ Jeffrey E. Eberwein

 

 

Name: Jeffrey E. Eberwein

 

 

Title: Chief Executive Officer

 

 

 

 

 

cc:

Kenton J. King, Skadden, Arps, Slate, Meagher & Flom LLP

 

 

Steve Wolosky, Olshan Frome Wolosky LLP

 

 

--------------------------------------------------------------------------------